Citation Nr: 0906965	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-02 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher initial disability evaluation 
than 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In January 2009, the Veteran's attorney requested a stay of 
this appeal pending a decision by the RO on the Veteran's 
claim for a total disability rating based on individual 
unemployability (TDIU).  The Board finds that a stay is not 
warranted because the issues on appeal before the Board are 
not inextricably intertwined with the TDIU claim before the 
RO.  The issues currently on appeal were adjudicated, and 
appeal to the Board perfected, before the TDIU claim was 
subsequently entered.  Because the TDIU issue is inextricably 
intertwined with the increased rating and service connection 
issues currently on appeal, it does not follow that the 
current issues on appeal are inextricably intertwined with 
the subsequently filed, and as yet unadjudicated, TDIU issue.  
To the contrary, the issues on appeal are not inextricably 
intertwined with the TDIU issue because the issues currently 
before the Board on appeal must be decided before a recently 
filed TDIU claim may be adjudicated.  The Veteran is not 
prejudiced by the RO deciding the TDIU claim after the 
promulgation of this Board decision.  


FINDINGS OF FACT

1.  From the period of August 5, 2004 to November 8, 2006, 
the Veteran's PTSD was manifested by depressed mood, anxiety, 
suspiciousness, panic attacks weekly or less often, and 
chronic sleep impairment.

2.  For the period from November 8, 2006 to September 6, 
2007, the Veteran's PTSD was manifested by disturbances of 
motivation and mood, panic attacks more than once a week, and 
difficulty in establishing and maintaining effective work and 
social relationships.

3.  For the period from September 6, 2007, the Veteran's PTSD 
has manifested near-continuous panic attacks and depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting, and inability to establish and 
maintain effective relationships.

4.  The Veteran does not have a current disability of 
bilateral hearing loss for VA disability compensation 
purposes.

5.  The Veteran's bilateral tinnitus did not begin in 
service, was not chronic in service, was not continuous after 
service separation, and is not related by competent evidence 
to his active military service.


CONCLUSIONS OF LAW

1.  For the period of August 5, 2004 to November 8, 2006, the 
criteria for an initial disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321, Part 4, 4.130, Diagnostic Code 9411 (2008).

2.  For the period of November 8, 2006 to September 6, 2007, 
the criteria for a disability rating of 50 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
Part 4, 4.130, Diagnostic Code 9411 (2008).

3.  For the period from September 6, 2007 to the present, the 
criteria for a disability rating of 70 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
Part 4, 4.130, Diagnostic Code 9411 (2008).

4.  The criteria for service connection for bilateral hearing 
loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).

5.  Bilateral tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD Rating Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to compensation has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Staged ratings are 
appropriate and have been employed in this case.

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  As relevant here, Diagnostic Code (DC) 
9411 is assigned for the disability of PTSD and is part of 
the schedule of ratings for mental disorders.  38 C.F.R. § 
4.130.  Since the RO assigned a disability rating of 30 
percent, the only issue on appeal is whether a higher rating 
is warranted.  The general rating formula for mental 
disorders assigns a 50 percent rating on the basis of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned on the basis of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned on the basis of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF Scale 
score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  A GAF Scale score of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF Scale score 
of 51 to 60 represents moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with coworkers).  A 
61 to 70 GAF Scale score indicates some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Rating PTSD - From August 5, 2004 to November 8, 2006

In the August 2004 claim for service connection for PTSD, the 
Veteran wrote that he had anger and guilt due to PTSD.  

A VA social survey in December 2004 reflects the veteran's 
reports of marital difficulties, his anger and yelling and 
temper, difficulty concentrating, avoidance of crowds and a 
tendency to stay at home, sleep difficulties, and feelings of 
depression and that daily living was a grind.  

The Veteran underwent a VA examination for PTSD in January 
2005.  The VA examiner noted that the Veteran's affect was 
generally controlled but appropriate.  Grooming and hygiene 
were good.  Mood was grossly euthymic and congruent with 
affect.  The Veteran was oriented in all spheres.  There was 
no gross deficit in memory.  The Veteran concentrated well 
and ability to abstract was good.  Judgment appeared to be 
good and impulse control was fair to good.  Insight was fair 
but not exemplary.  The veteran's main PTSD symptoms were 
hypervigilance, avoidance of crowds, irritability, 
flashbacks, and nightmares.  The examiner diagnosed PTSD but 
noted that the diagnosis was marginal.  The examiner also 
diagnosed dysthmia and explained that there was a 
disproportionate amount of depression expressed by the 
Veteran when taking into account the intensity of his PTSD.  
The VA examiner assigned an overall GAF score of 59, which 
reflects moderate symptoms or moderate difficulty in social 
and occupational functioning. 

The assigned 30 percent rating is appropriate during this 
period because there were mild to moderate work interference 
and spousal problems, but the Veteran's panic attacks were 
limited to once every two to three weeks.  From the period of 
August 5, 2004 to November 8, 2006, the Veteran's PTSD was 
manifested by depressed mood, anxiety, suspiciousness, panic 
attacks weekly or less often, and chronic sleep impairment.  
The overall frequency and severity of the symptoms did not 
more nearly approximate the level required for a higher 
rating of 50 percent.  38 C.F.R. § 4.130.  

Rating PTSD - From November 8, 2006 to September 6, 2007

The Veteran underwent another VA examination for his PTSD on 
November 8, 2006.  The Veteran reported panic attacks every 
two or three weeks.  He reported an increased startle 
response since the last VA examination, although the examiner 
finds the level of hypervigilance the same.  The VA examiner 
concluded that the Veteran's PTSD symptoms have shown a mild 
worsening since the prior VA examination.  There has been 
mild-to-moderate work interference and problems with his wife 
have worsened.  The examiner assigned a GAF score of 55, 
which is consistent with moderate symptoms or moderate 
difficulty in social and occupational functioning.

A staged rating of 50 percent is from November 8, 2006 is 
appropriate because the VA examination of that date indicate 
a marked increase in the frequency and severity of PTSD 
symptoms.  For the period from November 8, 2006 to September 
6, 2007, the Veteran's PTSD was manifested by disturbances of 
motivation and mood, panic attacks more than once a week, and 
difficulty in establishing and maintaining effective work and 
social relationships.  

However, no higher than 50 percent is warranted for this 
period because, while the PTSD symptoms caused mild to 
moderate work interference, the evidence does not demonstrate 
symptoms that more nearly approximate the criteria for a 70 
percent disability rating.  

Rating PTSD - From September 6, 2007

The VA physician who conducts the Veteran's group therapy 
submitted a note dated September 6, 2007.  He reported that 
the Veteran experienced nightmares three times per week.  The 
Veteran's startle response distracts him at work.  He 
reported that, although the Veteran attends group therapy 
regularly, his anxiety and irritability are rising.  The 
Veteran's temper at work interferes with his ability to 
maintain gainful employment and affect his domestic life.  
The VA physician assigned a GAF score of 38.  

Another VA examination was conducted in January 2008.  The 
Veteran's symptoms were the same as reported at prior 
examinations.  The examiner noted that the Veteran's 
depression worsened.  She diagnosed the depressive disorder 
as secondary/related to PTSD.  The examiner opined that the 
PTSD symptoms have increased and somewhat impair the 
Veteran's social and industrial adaptability.  The examiner 
also noted, however, that the Veteran may be exaggerating his 
depressive symptoms because they went from slightly less than 
the cut-off for a diagnosis to extremely severe within a 
year.  Also, the Veteran has been taking antidepressants and 
anxiolytic medications on a continuous basis since he began 
treatment for PTSD.  The examiner assigned a GAF score of 50, 
which reflects serious symptoms or any serious impairment in 
social and occupational functioning.

The Veteran's wife submitted a letter in January 2008 that 
detailed social incidents illustrating the Veteran's ongoing 
irritability and paranoia.  This lay statement reinforced the 
findings of social impairment within the medical evidence.

The VA physician who conducts group therapy submitted another 
note in October  2008.  The physician reported that the 
Veteran was now irritable all the time.  He got into a 
confrontation with a stranger at a store the previous month 
and has ongoing difficulty with his 80 year old father-in-
law.  The Veteran isolates and leaves his house only for 
shopping, exercise, therapy group, and a monthly VFW meeting.  
He has intrusive thoughts about Vietnam daily and has 
difficulty with concentration, restricted affect, and a 
decreased interest in activities.  The VA physician assigned 
a GAF score of 37.

An increase to 70 percent is warranted as of September 6, 
2007 because the treating physician's note from that date 
describes a marked increase in the Veteran's anger and 
irritability.  The second note of October 2008 described 
near-continuous depression affecting the ability to function 
independently, appropriately, and effectively in addition to 
impaired impulse control.  For the period from September 6, 
2007, the Board finds that the Veteran's PTSD has manifested 
near-continuous panic attacks and depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control, difficulty in adapting 
to stressful circumstances, including work or a work-like 
setting, and inability to establish and maintain effective 
relationships.  

The Board also finds that a higher rating of 100 percent is 
not warranted for this period because the evidence does not 
show total occupational and social impairment due to PTSD 
symptoms.  38 C.F.R. § 4.130.  While GAF scores of 37 to 39 
may indicate some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, including an inability to work, the Board finds the 
PTSD symptoms described or reported by the Veteran and found 
on examination to be more probative than an overall 
characterization represented by a GAF score.  With regard to 
the weight to assign various GAF scores that have been 
assigned, the GAF scores must be interpreted "in the light 
of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present."  
38 C.F.R. section 4.2.  The Veteran's actual psychiatric 
symptomatology manifested by his PTSD is encompassed by the 
70 percent disability rating criteria for this period.  The 
Board finds that the specific symptomatology reflected by the 
clinical findings outweigh the general characterization of 
disability as reflected by the assignment of GAF scores.  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the Veteran's 
service-connected PTSD has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).  The Board notes that the 
Veteran has filed a claim for TDIU.  The question of the 
Veteran's actual unemployability, that is, the inability to 
obtain or retain substantially gainful employment, will be 
addressed as part of the TDIU adjudication.  

Service Connection for Hearing Loss

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.

Certain chronic disabilities, such as a sensorineural hearing 
loss, may be presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

In the August 2004 claim for service connection for PTSD, the 
Veteran wrote that he had been a combat medic with the First 
Infantry Division in Vietnam, where he was exposed to high 
levels of noise, and that he had experienced decreased 
hearing ever since service.  The evidence reflects that the 
Veteran worked as a combat medic and endured high levels of 
noise exposure during service.

Even though the Veteran was exposed to loud noise in service, 
a fact to which the Veteran is competent to state, the 
service treatment records are negative for any complaints, 
diagnosis, or treatment of hearing problems.  The June 1969 
separation audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
0
0
0
LEFT
5
0
0
10
10

Although the Veteran had noise exposure in service, the 
competent evidence demonstrates that the Veteran's current 
bilateral hearing loss does not yet meet the VA regulatory 
requirements - either auditory thresholds or speech 
recognition scores - for current hearing loss disability 
outlined at 38 C.F.R. § 3.385.  On the authorized 
audiological evaluation in December 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
25
LEFT
15
15
25
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

Because the Veteran does not yet meet the VA regulatory 
requirements at 38 C.F.R. § 3.385 for a current diagnosis of 
hearing impairment, service connection is not warranted.  In 
the absence of proof of a present disability there can be no 
valid claim.  The United States Court of Appeals for Veterans 
Claims (Court) held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  The 
Court further stated that where the proof is insufficient to 
establish a present disability there could be no valid claim 
for service connection.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143- 44 (1992).  

Because the Veteran does not have current hearing loss 
disability, the Board need not reach the further question of 
whether current hearing loss is related to in-service noise 
exposure, including the question of whether the Veteran 
experienced continuous hearing loss after service.  Should 
the Veteran's bilateral hearing loss worsen, he may at any 
time submit a claim to reopen service connection for 
bilateral hearing loss.  

Because the evidence demonstrates that the Veteran's current 
bilateral hearing impairment does not meet the 38 C.F.R. 
§ 3.385 criteria of a current "disability" of hearing loss, 
the Board finds that a preponderance of the evidence is 
against the Veteran's claim for service connection for 
bilateral hearing loss, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for Tinnitus

Regarding the claim for service connection for tinnitus, in 
the August 2004 claim for service connection form and in a 
September 2004 statement form, the Veteran wrote that he had 
been a combat medic with the First Infantry Division in 
Vietnam, where he was exposed to high levels of noise, and 
that he had experienced a buzzing ringing sensation in his 
ears ever since he was in Vietnam.  

While the Veteran is competent to report noise exposure in 
service, and ringing of the ears at any time, when his 
assertions of chronic in-service tinnitus and continuous 
post-service tinnitus are weighed against the lay and medical 
evidence of record, the Board finds such assertions not to be 
credible.  Notwithstanding the Veteran's assertion of in-
service symptoms of tinnitus, and post-service continuous 
symptoms of tinnitus since service, his assertions are 
inconsistent with, and outweighed by, his own lay history 
given during examination that tinnitus did not begin until 
about 15 years after service, and negative service treatment 
record and post-service treatment record evidence of tinnitus 
in service or for decades after service.  

The Veteran's December 2004 history is inconsistent with his 
own statements in the August 2004 claim form.  The Veteran 
reported to the December 2004 VA examiner that he began to 
the tinnitus within the past 20 years, which reflects a 
history of post-service onset of tinnitus almost 15 years 
after service separation.  The Veteran described it as a mild 
humming of short duration in his right ear that occurs 
approximately once every week or two when he turns his head a 
certain way.  

In addition, on the question of relationship of current 
tinnitus to service, the December 2004 VA examiner opined 
that it is unlikely ("not as likely as not") that the 
current tinnitus is related to service.  The VA examiner's 
rationale is that the Veteran first began to notice the 
tinnitus in only the past 20 years, which represents a post-
service onset of tinnitus.  This opinion is based on an 
accurate history that is consistent with the findings above.  
There is no competent evidence of record relating the 
Veteran's current tinnitus to service, including to noise 
exposure in service.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for tinnitus, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

The RO's September 2004 notice letter described the evidence 
necessary to file a claim for service connection, and met all 
of the requirements noted above; including informing the 
Veteran that it was ultimately his responsibility to see to 
it that any records pertinent to her claims are received by 
VA.  The Veteran was given the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in March 2006.  

Here, the Veteran is challenging the initial evaluation 
following the grant of service connection for PTSD.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective dates have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  The Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  He appealed the initial evaluation 
assigned to him for PTSD.  Regarding the service connection 
claims for hearing loss and tinnitus, the failure to provide 
this specific notice is harmless because the preponderance of 
the evidence is against these claims for service connection; 
therefore, any questions as to the appropriate disability 
rating or effective date to be assigned are moot.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has obtained the 


available service treatment records and VA treatment records, 
and VA examinations were conducted.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


ORDER

For the period from August 5, 2004 to November 8, 2006, a 
higher initial disability evaluation than 30 percent for PTSD 
is denied.

For the period from November 8, 2006 to September 6, 2007, a 
higher initial disability rating of 50 percent for PTSD is 
granted.

For the period from September 6, 2007 to the present, a 
higher initial disability rating of 70 percent for PTSD is 
granted. 

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.


 ____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


